Citation Nr: 1717201	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  09-40 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for vertigo, to include as secondary to service-connected hepatitis C.

2.  Entitlement to an initial disability rating in excess of 60 percent for service-connected hepatitis C.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active service from February 1975 to February 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), that , in pertinent part, denied service connection for vertigo.  The Veteran timely appealed that decision.  

The Veteran testified at a Board hearing before the undersigned in October 2010; a transcript of that hearing is associated with the claims file.

This case was initially before the Board in January 2012, when it was remanded for further development.  The case was returned to the Board in September 2014, at which time the Board denied service connection for hepatitis C and vertigo.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2015, the parties jointly agreed to vacate the Board's September 2014 decision.  The case was returned to the Board in February 2016 in compliance with the November 2015 Joint Motion for Remand and Court order.  

In February 2016, the Board remanded the issues of service connection for hepatitis C, vertigo, and asthma for additional development.  During the pendency of the appeal, the agency of original jurisdiction (AOJ) awarded service connection for hepatitis C and asthma in a May 2016 rating decision.  Consequently, the Board considers the awards a complete grant of the benefits sought on appeal and will no longer discuss those issues in this decision.  The appellate issue of service connection for vertigo has been returned to the Board at this time for further appellate review.  The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

Initially, the Board notes that the Veteran submitted an October 2016 timely Notice of Disagreement (VA Form 21-0958) as to the initial assigned disability rating for the service-connected hepatitis C.  No Statement of the Case respecting that issue has been issued as of this time.  As a timely notice of disagreement has been received, the Veteran has appropriately initiated the appellate process respecting that claim, and VA has a duty to issue a Statement of the Case as to that issue so that the Veteran may complete an appeal by filing a substantive appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the issue of increased initial disability rating for hepatitis C is remanded at this time.

Turning to the vertigo claim, the Board requested that "if the AOJ grant[ed] service connection for hepatitis C," the Veteran should be afforded a VA examination respecting secondary service connection for her claimed vertigo.  The AOJ attempted to schedule the Veteran for a VA examination in September 2016, although the Veteran apparently refused the examination.  The AOJ subsequently adjudicated the vertigo claim and certified the issue back to the Board, without obtaining any secondary service connection opinions.  

While the Veteran refused the examination, such a refusal does not abrogate the duty to assist in this case.  Specifically, regardless of the Veteran refusing to report for an examination, the need of obtaining a secondary service connection opinion in order to properly and adequately adjudicate the vertigo claim still exists.  Consequently, the Board must remand the vertigo claim back to the AOJ to either (a) schedule the Veteran for the examination as previously requested; or (b) if she refuses the examination or fails to report, for the AOJ to obtain an addendum opinion regarding secondary service connection.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

On remand, any outstanding private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ is directed to promulgate a Statement of the Case on the issue of increased initial disability rating for service-connected hepatitis C.  The issue should be returned to the Board only if a timely substantive appeal is received.

2.  The AOJ shall obtain any and all VA treatment records from the Topeka VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

3.  The AOJ shall ask the Veteran to identify any private treatment that she may have had for her vertigo, which is not already of record, to include any ongoing treatment with Drs. T.C.W. or D.R.S.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that she can make an attempt to obtain those records on her own behalf.

4.  The AOJ shall schedule the Veteran for a VA examination in order to determine whether the Veteran's vertigo is due to her active service or a service-connected disability.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted.  If the Veteran refuses to report for the examination and/or fails to report for the examination, the examiner should render the following requested opinions as an addendum opinion based on review of the entire claims file.

After review of the claims file and examination of the Veteran, the examiner is requested to opine as to whether the Veteran has a diagnosis of vertigo.  If so, the examiner must opine as to the following:

(a)  Is it at least as likely as not that the Veteran's diagnosed vertigo had its onset in service, had its onset in the year immediately following any period of service, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not that the Veteran's diagnosed vertigo was caused (in whole or in part) by a service-connected disability, to specifically include hepatitis C or any treatment for the hepatitis C?

(c)  Is it at least as likely as not that the Veteran's diagnosed vertigo is aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by a service-connected disability, to specifically include hepatitis C or any treatment for the hepatitis C?

If the Veteran's vertigo is aggravated by a service-connected disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.

The examiner is advised that the Veteran is competent to 
report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for vertigo in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

5.  The AOJ will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

6.  The AOJ will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and her representative must be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until she is so informed.  She has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

